IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MAGASKIE, DANIEL AND MAGASKIE,          : No. 27 EAL 2016
NICOLE, H/W,                            :
                                        :
                 Petitioners            : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
WAWA, INC.,                             :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.